DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are cancelled.
Claims 13-24 are pending.
Examiner decided to withdraw claim objection because applicant’s amendment to the claims overcome the objections.
Examiner decided to withdraw 112 rejection because applicant’s amendment to the claims overcome the rejections. 

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24th 2020 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG  et al. CN106319833 (hereinafter “HUANG”).


As to claim 13, HUANG teaches a method for the sequential programming of a household appliance, the method comprising (paragraph0050 “FIG. 2, this embodiment provides a remote control method for a washing machine. The main body of the washing machine is a washing machine. The washing machine is provided with a communication module and interacts with a remote client through a server. The communication module is preferably a WiFi, and the method includes) the following steps: receiving a sequential program by the household appliance (paragraph 0051 “Step 201: Receive a program parameter group command sent by a remote client. The information carried in the program parameter group command at least includes a program parameter, a program identifier, a program number and a verification code” and FIG. 2); checking the  (paragraph 0064 “Step 204: Determine whether the program parameter sent by the remote client is within a preset range” and FIG. 2 paragraph 0059-0063); executing a sequence of the sequential program in the household appliance if the checked sequential program adheres to the known appliance limit for the household appliance; if the checked sequential program violates the known appliance limit for the household appliance, either;  (paragraph 0065-0067 “the user-defined parameters can be any value, and sometimes the parameter setting is not reasonable will greatly damage the washing machine, or some parameters can not be implemented in the washing machine, for example, washing machine motor maximum speed of 2000rpm, user-defined speed Is 2500rpm, the washing machine can not be executed, so it needs to determine whether the program parameters sent by the user are within the preset range. [0066] If yes, go to step 206; if not, go to step 205. [0067] Step 205: Send a message indicating that the program parameter is set incorrectly to the remote client” and paragraph 000068-0072, FIG. 2); preventing execution of the sequence of the sequential program in the household appliance; or changing a parameter of the sequential program that violates the known appliance limit, so that the known appliance limit for the household appliance is adhered to (paragraph 0066-009 “[0066] If yes, go to step 206; if not, go to step 205. [0067] Step 205: Send a message indicating that the program parameter is set incorrectly to the remote client. [0068] Preferably, the program parameters that exceed the preset range can also be modified to the default values ​​set by the washing machine”); and after changing the parameter of the sequential program, (paragraph 0071 “Modify the custom parameters of the local custom program to the set values ​​of the program parameters” and FIG. 2 and last part of the claim is a CONTINGENT LIMITATIONS
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14).

	
As to claim 14, HUANG teaches wherein the appliance condition relates to an operating parameter of an actuator of the household appliance (paragraph 0076 “modifiable custom parameters include at least the washing water level and / or the washing temperature and / or the washing time and / or the washing time of the motor and / or the washing time of the motor and / or the washing motor speed and / or the washing times and / / Or rinsing time and / or spin-drying speed and / or spin-drying time and / or the automatic addition of detergent and / or the automatic addition of softener and / or the automatic addition of liquid wash” and paragraph 0029, 0052).

As to claim 20, HUANG teaches wherein, if the known appliance limit for the household appliance is violated, the parameter of the sequential program that violates the known appliance limit is changed, such that the known appliance limit is adhered to (paragraph 0064-0072 “Determine whether the program parameter sent by the remote client is within a preset range. [0065] Among them, the user-defined parameters can be any value, and sometimes the parameter setting is not reasonable will greatly damage the washing machine, or some parameters can not be implemented in the washing machine, for example, washing machine motor maximum speed of 2000rpm, user-defined speed Is 2500rpm, the washing machine can not be executed, so it needs to determine whether the program parameters sent by the user are within the preset range. [0066] If yes, go to step 206; if not, go to step 205.”).
As to claim 21, HUANG teaches wherein the receiving step comprises receiving the sequential program in an optically encoded form (paragraph 0091-0093 “washing machine is communicatively connected to a server. The server is in communication with a remote client, and the remote client can control the washing machine through the server. As shown in FIG. 3, the washing machine includes:

[0092] Control module and communication module, the control module through the communication module and remote client connection.

[0093] The control module can process multiple processes at the same time. The control module can control the local program of the washing machine to wash. The control module can also interact with the remote client and intelligently control the washing machine according to the operation of the remote client”).

As to claim 22, is related to claim 13 with similar limitations also rejected by same rational.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG  et al. CN106319833 (hereinafter “HUANG”) in view of TOYONORI et al. JP 2002273089 (hereinafter “TOYONORI”).


As to claim 15, HUANG teaches all the limitations of the base claims as outlined above.
But HUANG does not explicitly teach wherein the operating parameter relates to the frequency of a switching-on or a switching-off of the actuator.
However, TOYONORI further teaches wherein the operating parameter relates to the frequency of a switching-on or a switching-off of the actuator (paragraph 0026 “controls the water supply electromagnetic valve while monitoring the water level with a water level sensor to supply water into the outer tub” turning ON/OFF based on water level or cycle).
HUANG and TOYONORI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to home appliances.

One of ordinary skill in the art would have been motivated to improve an electric washing machine and system that can operate the electric washing machine from a position away from the electric washing machine to check the progress of the washing and dehydration processes, as suggested by TOYONORI (paragraph 0007).

As to claim 16, HUANG teaches all the limitations of the base claims as outlined above.
But HUANG does not explicitly teach wherein the operating parameter relates to a maximum switch-on duration of the actuator.
TOYONORI teaches wherein the operating parameter relates to a maximum switch-on duration of the actuator (paragraph 0026 “a control unit which is a control unit in which a washing and dehydration control program is set, and the progress status is displayed on the operation panel. Indicate” and paragraph 0038).

As to claim 17, HUANG teaches all the limitations of the base claims as outlined above.
But HUANG does not explicitly wherein the operating parameter relates to a property of a medium that may be controlled by way of the actuator.
(paragraph 0026 “electromagnetic valve while monitoring the water level with a water level sensor to supply water into the outer tub”). 

As to claim 18, HUANG teaches all the limitations of the base claims as outlined above.
But HUANG does not explicitly which comprises also checking the sequential program for a predetermined maximum elapsed time.
TOYONORI teaches which comprises also checking the sequential program for a predetermined maximum elapsed time (paragraph 0042 “control unit 220 is controlled to communicate with the electric washing machine 100 to obtain the washing / dehydration program and reference information” reference information is being interpreted as predetermined maximum elapsed time and paragraph 0030-0031).

As to claim 19, HUANG teaches all the limitations of the base claims as outlined above.
But HUANG does not explicitly which comprises checking the appliance condition limit during an execution of the sequential program.
TOYONORI teaches which comprises checking the appliance condition during an execution of the sequential program (paragraph 0046 “operate the washing machine and check the progress of the washing and dehydration process” and paragraph 0027-0035).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG  et al. CN106319833 (hereinafter “HUANG”) in view of Ha et al. USPGPUB 2012/0303323 (hereinafter “Ha”).


As to claim 23, HUANG teaches all the limitations of the base claims as outlined above.
	But HUANG does not explicitly teach wherein said interface is an optical interface.
Ha further teaches wherein said interface is an optical interface (paragraph 0131 “determining at Operation 204 that the home appliance 10 has a problem, the controller 22 encodes self-diagnosis information based on the received sensor information” and FIG. 4-7, paragraph 0021).
HUANG and Ha are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to home appliances.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above home appliances system, as taught by HUANG, and incorporating optical interface, as taught by Ha.
One of ordinary skill in the art would have been motivated to reduce user convenience and increase service expenses, as suggested by Ha (paragraph 0007).

As to claim 24, the combination of HUANG and Ha teaches all the limitations of the base claims as outlined above.
Ha further teaches wherein said interface is configured for scanning a two-dimensional quick response (QR) code (paragraph 0021 “quick response (QR) code”).




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119